DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40-44 and 48-62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 40 recites the language, “current source…configured to apply a current through the spin-orbit torque metal layer in one of two opposite directions” and “a voltage source…configured to apply an electrical potential on two sides of the tunneling barrier layer” and “a control element…configured to control through a switch that the electrical potential is applied on the two sides of the tunneling barrier layer after the current through the spin-orbit torque metal layer is removed in a write operation” is functional language; however it is unclear what specific structure accomplishes the stated function. The Examiner notes a vice of functional claiming occurs "when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty") (quoting General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938)); see also United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 234 (1942). In the present case, any specific structure required be a current source, a voltage source or a control element outside of that already claimed is not specifically identified by the Applicant, therefore the use of functional language in the claims fails "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and is thus indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). See MPEP §2173.05(g). For purposes of compact prosecution, the Examiner will interpret the language as being met if all previously established structural features are present in the prior art.  For purposes of compact prosecution, the Examiner will interpret the language to require the presence of a voltage and current in the device must inherently performs the function as a voltage and current source.
Claims 41-44 are rejected by virtue of their dependencies on claim 40.
Claim 48 recites the language, the control circuitry “configured to control a write operation of the magnetic tunnel junction structure through one or more switch elements: apply a spin-orbit torque current through the spin-orbit torque metal layer during a first time period”; “control circuitry configured to control a write operation”; and “apply a voltage between the two sides of the tunneling barrier layer during a second time period subsequent to the first time period after the spin-orbit torque current has been removed, the voltage being smaller than a first threshold such that the tunneling barrier layer remains electrical insulating during the second time period,” is functional language; however it is unclear what specific structure accomplishes the stated function. The Examiner notes a vice of functional claiming occurs "when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty") (quoting General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938)); see also United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 234 (1942). In the present case, any specific structure required be a control circuitry outside of that already claimed is not specifically identified by the Applicant, therefore the use of functional language in the claims fails "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and is thus indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). See MPEP §2173.05(g). For purposes of compact prosecution, the Examiner will interpret the language as being met if all previously established structural features are present in the prior art.  For purposes of compact prosecution, the Examiner will interpret the language to require the presence of the control circuitry in the device must inherently performs the function required by the claim limitation.
Regarding claims 50 – 60 recites Claim 48 recites the control circuitry  configure to perform various function which is consider to be functional language; it is unclear what specific structure accomplishes the stated function in each of the individual claims 50 -60. The Examiner notes a vice of functional claiming occurs "when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty") (quoting General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938)); see also United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 234 (1942). In the present case, any specific structure required be a control circuitry outside of that already claimed is not specifically identified by the Applicant, therefore the use of functional language in the claims fails "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and is thus indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). See MPEP §2173.05(g). For purposes of compact prosecution, the Examiner will interpret the language as being met if all previously established structural features are present in the prior art.  For purposes of compact prosecution, the Examiner will interpret the language to require the presence of control circuitry in the device must inherently performs the function as required.
Claims 49-60 are rejected by virtue of their dependencies on claim 48.
Claim 61 recites the language, “in a write operation of the magnetoresistive random-access memory element: the control element controls the current source to apply a spin-orbit torque current through the spin-orbit torque metal layer by turning on the current source; the control element controls the current source to remove the spin-orbit torque current after a magnetization orientation of the free layer is adjacent to an in-plane orientation; the control element controls the voltage source to apply an electrical potential on the tunneling barrier layer by turning on the voltage source after the removing the spin-orbit torque current, the electrical potential enabling the magnetization orientation of the free layer engaging into a precession process; and the control element controls the voltage source to remove the electrical potential when the magnetization orientation of the free layer is adjacent to a target perpendicular orientation in the precession process,” is functional language; however it is unclear what specific structure accomplishes the stated function. The Examiner notes a vice of functional claiming occurs "when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty") (quoting General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938)); see also United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 234 (1942). In the present case, any specific structure required be a current source, a voltage source or a control element outside of that already claimed is not specifically identified by the Applicant, therefore the use of functional language in the claims fails "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and is thus indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). See MPEP §2173.05(g). For purposes of compact prosecution, the Examiner will interpret the language as being met if all previously established structural features are present in the prior art.  For purposes of compact prosecution, the Examiner will interpret the language to require the presence of control circuitry in the device must inherently performs the function as required.
Claim 62 recites the language, “the electrical potential is applied, there is no electrical current flowing through the tunneling barrier layer,” is functional language; however it is unclear what specific structure accomplishes the stated function. The Examiner notes a vice of functional claiming occurs "when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty") (quoting General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938)); see also United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 234 (1942). In the present case, any specific structure required be a current source, a voltage source or a control element outside of that already claimed is not specifically identified by the Applicant, therefore the use of functional language in the claims fails "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and is thus indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). See MPEP §2173.05(g). For purposes of compact prosecution, the Examiner will interpret the language as being met if all previously established structural features are present in the prior art.  For purposes of compact prosecution, the Examiner will interpret the language to require the presence of the structure established in claim 61 must inherently performs the function as required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 48, 50-60 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ralph et al. [US 2016/0276006 A1], “Ralph.”

Regarding claim 48, Ralph device, comprising: 
a magnetic tunnel junction structure (Fig. 8B, MTJ), the magnetic tunnel junction structure including a reference layer (pinned magnetic layer - PML), a free layer (free magnetic layer – FML) and a tunneling barrier layer (insulating barrier layer- IBL) stacked between the reference layer and the free layer, two sides of the tunneling barrier layer interfacing with the reference layer or the free layer (See Fig. 8B), respectively; 
a spin-orbit torque metal layer (Spin Hall Effect Metal – SHEM) adjacent to the free layer of the magnetic tunnel junction structure (as shown); and 
control circuitry (control circuit –CC) electrically coupled to the magnetic tunnel junction structure and the spin-orbit torque metal layer (as shown), the control circuitry configured to control a write operation of the magnetic tunnel junction structure through one or more switch elements (¶[0007]): 
apply a spin-orbit torque current through the spin-orbit torque metal layer during a first time period (¶[0075] and Fig. 8B of Ralph); and 
apply a voltage between the two sides of the tunneling barrier layer during a second time period subsequent to the first time period  after the spin-orbit torque current has been removed, the voltage being smaller than a first threshold such that the tunneling barrier layer remains electrical insulating during the second time period (¶[0075] and Fig. 8B of Ralph).
Further, the Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114.  The recitation of “apply a spin-orbit torque current through the spin-orbit torque metal layer during a first time period; and apply a voltage between the two sides of the tunneling barrier layer during a second time period subsequent to the first time period  after the spin-orbit torque current has been removed, the voltage being smaller than a first threshold such that the tunneling barrier layer remains electrical insulating during the second time period” does not distinguish the present invention over the prior art of Ralph who teaches the structure as claimed.
Regarding claim 50, Ralph discloses claim 48, Ralph disclose the control circuitry is configured to identify a magnetization orientation of the free layer is in one of a first perpendicular orientation or a second perpendicular orientation before the first time period. (Ralph discloses the control circuitry in Fig. 8B). Further, the Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114.  The recitation of “configured to identify a magnetization orientation of the free layer is in one of a first perpendicular orientation or a second perpendicular orientation before the first time period,” does not distinguish the present invention over the prior art of Ralph who teaches the structure as claimed.
Regarding claim 51, Ralph discloses claim 50, Ralph disclose the control circuitry is configured to apply the spin-orbit torque current to flow through the spin-orbit torque metal layer in a direction selected based on the magnetization orientation of the free layer before the first time period (Ralph discloses the control circuitry in Fig. 8B, ¶[0075]). Further, the Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114.  The recitation of “configured to apply the spin-orbit torque current to flow through the spin-orbit torque metal layer in a direction selected based on the magnetization orientation of the free layer before the first time period” does not distinguish the present invention over the prior art of Ralph who teaches the structure as claimed.
Regarding claim 52, Ralph discloses claim 50, Ralph disclose the control circuitry is configured to apply the spin-orbit torque current to flow through the spin-orbit torque metal layer in a same direction no matter whether the magnetization orientation of the free layer is in the first perpendicular orientation or in the second perpendicular orientation before the first time period (Ralph discloses the control circuitry in Fig. 8B, ¶[0075]). Further, the Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114.  The recitation of “configured to apply the spin-orbit torque current to flow through the spin-orbit torque metal layer in a same direction no matter whether the magnetization orientation of the free layer is in the first perpendicular orientation or in the second perpendicular orientation before the first time period” does not distinguish the present invention over the prior art of Ralph who teaches the structure as claimed.
Regarding claim 53, Ralph discloses claim 48, Ralph disclose the control circuitry is configured to remove the spin-orbit torque current in response to detecting that a magnetization of the free layer is pulled from a first perpendicular orientation to a second orientation adjacent to an in- plane orientation (Ralph discloses the control circuitry in Fig. 8B, ¶[0075]). Further, the Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114.  The recitation of “configured to remove the spin-orbit torque current in response to detecting that a magnetization of the free layer is pulled from a first perpendicular orientation to a second orientation adjacent to an in- plane orientation,” does not distinguish the present invention over the prior art of Ralph who teaches the structure as claimed.
Regarding claim 54, Ralph discloses claim 53, Ralph disclose the control circuitry is configured to remove the spin-orbit torque current before the detected second orientation of the magnetization of the free layer stabilizes at the in-plane orientation (Ralph discloses the control circuitry in Fig. 8B, ¶[0075]). Further, the Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114.  The recitation of “configured to remove the spin-orbit torque current before the detected second orientation of the magnetization of the free layer stabilizes at the in-plane orientation,” does not distinguish the present invention over the prior art of Ralph who teaches the structure as claimed.
Regarding claim 55, Ralph discloses claim 53, Ralph disclose the control circuitry is configured to remove the spin-orbit torque current after the detected second orientation of the magnetization of the free layer stabilizes at the in-plane orientation (Ralph discloses the control circuitry in Fig. 8B, ¶[0075]). Further, the Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114.  The recitation of “configured to remove the spin-orbit torque current after the detected second orientation of the magnetization of the free layer stabilizes at the in-plane orientation,” does not distinguish the present invention over the prior art of Ralph who teaches the structure as claimed.
Regarding claim 56, Ralph discloses claim 48, Ralph disclose the control circuitry is configured to remove the voltage in response to a magnetization orientation of the free layer is detected to rotate in a precession process to a position that is more adjacent to a first perpendicular orientation that is set for the magnetic tunnel junction structure than a second perpendicular orientation opposite to the first perpendicular orientation (Ralph discloses the control circuitry in Fig. 8B, ¶[0075]). Further, the Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114.  The recitation of “configured to remove the voltage in response to a magnetization orientation of the free layer is detected to rotate in a precession process to a position that is more adjacent to a first perpendicular orientation that is set for the magnetic tunnel junction structure than a second perpendicular orientation opposite to the first perpendicular orientation,” does not distinguish the present invention over the prior art of Ralph who teaches the structure as claimed.
Regarding claim 57, Ralph discloses claim 56, Ralph disclose the control circuitry is configured to remove the voltage in response to the magnetization orientation of the free layer is detected to rotate to a position that is more adjacent to the first perpendicular orientation that is set for the magnetic tunnel junction structure than an adjacent in-plane orientation (Ralph discloses the control circuitry in Fig. 8B, ¶[0075]). Further, the Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114.  The recitation of “configured to remove the voltage in response to the magnetization orientation of the free layer is detected to rotate to a position that is more adjacent to the first perpendicular orientation that is set for the magnetic tunnel junction structure than an adjacent in-plane orientation,” does not distinguish the present invention over the prior art of Ralph who teaches the structure as claimed.
Regarding claim 58, Ralph discloses claim 48, Ralph disclose the control circuitry is configured to apply the spin-orbit torque current to flow in a direction that has a canting angle with a shape anisotropy of the free layer, the canting angle being one of smaller than 5 degree or larger than 85 degree (Ralph discloses the control circuitry in Fig. 8B, ¶[0075]). Further, the Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114.  The recitation of “configured to apply the spin-orbit torque current to flow in a direction that has a canting angle with a shape anisotropy of the free layer, the canting angle being one of smaller than 5 degree or larger than 85 degree,” does not distinguish the present invention over the prior art of Ralph who teaches the structure as claimed.
Regarding claim 59, Ralph discloses claim 48, Ralph disclose the control circuitry is configured to apply the spin-orbit torque current to flow in a direction that has a canting angle with a shape anisotropy of the free layer, the canting angle being within a range of one of between about 0 degree and about 90 degree or between about 90 degree to about 180 degree (Ralph discloses the control circuitry in Fig. 8B, ¶[0075]). Further, the Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114.  The recitation of “configured to apply the spin-orbit torque current to flow in a direction that has a canting angle with a shape anisotropy of the free layer, the canting angle being within a range of one of between about 0 degree and about 90 degree or between about 90 degree to about 180 degree,” does not distinguish the present invention over the prior art of Ralph who teaches the structure as claimed.
Regarding claim 60, Ralph discloses claim 48, the Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114.  The recitation of “the voltage is larger than a second threshold to remove an energy barrier accumulated on the two sides of the tunneling barrier layer,” does not distinguish the present invention over the prior art of Ralph who teaches the structure as claimed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 40, 41, 43, 44, 61 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over by Ralph et al. [US 2016/0276006 A1], “Ralph” in view of Ishikawa et al. [US 2020/0058338 A1], “Ishikawa.”

Regarding claim 40, Ralph discloses a structure (Fig. 10 with reference to Fig. 1 for labelling purpose), comprising: 
a magnetic tunnel junction structure (Fig. 10 and 1, 102) including a reference layer (108), a free layer (110) and a tunneling barrier layer (112) stacked vertically between the reference layer and the free layer (as shown); 
a spin-orbit torque metal layer (104) adjacent to the free layer (110) of the magnetic tunnel junction structure (as shown); 
a current source (as shown) coupled to the spin-orbit torque metal layer and configured to apply a current through the spin-orbit torque metal layer in one of two opposite directions (Fig. 10 shows current source);
a voltage source (as shown) coupled to the magnetic tunnel junction structure (shown in Fig. 10) and configured apply an electrical potential on two sides of the tunneling barrier layer that interface with the reference layer or the free layer (Fig. 10 shows a voltage source), respectively.
In the embodiment (Fig. 10), Ralph does not disclose a control element configured to control through a switch that the electrical potential is applied on the two sides of the tunneling barrier layer after the current through the spin-orbit torque metal layer is removed in a write operation of the magnetic tunnel junction structure.
However, in an alternative embodiment (Fig. 8B), Ralph discloses using a control circuit coupled to the array of memory cells and operable to read or write data in the memory cells.  The control circuit acts as a switch to control the voltage amplitude or direction across the MTJ, the current amplitude or direction of the charge current in the SHE metal layer, and synchronizing the voltage and the charge current in time for switching the magnetization of the free magnetic layer (¶[0075] and Fig. 8B of Ralph). Further, Ishikawa discloses a magnetic memory device (Fig. 1, SB1) coupled to a conductive member (20). The controller (70) may be included in the magnetic memory device (110) between the voltage source (V1), the switch (SwS1) and a current source (IW2).  The controller (70) (the control circuit 75) can perform a first operation or a second operation. In the first operation, the controller (70) supplies, to the conductive member (20) (e.g., the first layer 21), a first current (Iw1) from the first portion (20a) toward the second portion (20b). In the second operation, the controller (70) supplies, to the conductive member (20) (e.g., the first layer 21), a second current (Iw2) from the second portion (20b) toward the first portion (20a). The electrical resistance of the first stacked body (SB1) changes when these currents flow. These currents are, for example, program currents (¶[0035]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a control element configure to control through a switch as taught in Ishikawa in the device of Ralph such that a control element configured to control through a switch that the electrical potential is applied on the two sides of the tunneling barrier layer after the current through the spin-orbit torque metal layer is removed in a write operation of the magnetic tunnel junction structure because including the control element will control the current flow which changes the electrical resistance of the memory device (¶[0035] of Ishikawa).
Further, the Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114.  The recitation of “a control element configured to control through a switch that the electrical potential is applied on the two sides of the tunneling barrier layer after the current through the spin-orbit torque metal layer is removed in a write operation of the magnetic tunnel junction structure,” does not distinguish the present invention over the prior art of Ralph as modified who teaches the structure as claimed.
Regarding claim 41, Ralph as modified discloses claim 40, Ralph discloses the voltage source is coupled between the reference layer and the spin-orbit torque metal layer (as shown in Fig. 10).
Regarding claim 43, Ralph as modified discloses claim 40, Ralph does not discloses a switching element configured to apply the current source or the voltage source sequentially in a write operation, with the current source being applied before the voltage source.
However, Ishikawa discloses a magnetic memory device (Fig. 1, SB1) coupled to a conductive member (20). A switch (SwS1) is included between the voltage source (V1), the controller (70) and a current source (IW2).  The switch SwS1 may be provided at the interconnect 70c. The switch SwS1 is, for example, a transistor. The switching element is used to program the memory device (¶[0157]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a switch as taught in Ishikawa in the device of Ralph as modified such that a switching element configured to apply the current source or the voltage source sequentially in a write operation, with the current source being applied before the voltage source because including the switch would allow for the programming of the memory device (¶[0157] of Ishikawa).
Further, the Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114.  The recitation of “configured to apply the current source or the voltage source sequentially in a write operation, with the current source being applied before the voltage source” does not distinguish the present invention over the prior art of Ralph as modified who teaches the structure as claimed.
Regarding claim 44, Ralph discloses claim 41, Ralph in view of Ishikawa discloses the control element is configured to control one or more of a first timing of turning off the current source or a second timing of turning off the voltage source (See claim 1 and ¶[0035] of Ishikawa). Further, the Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114.  The recitation of “to control one or more of a first timing of turning off the current source or a second timing of turning off the voltage source” does not distinguish the present invention over the prior art of Ralph as modified who teaches the structure as claimed.
Regarding claim 61, Ralph discloses a device (Fig. 10 with reference to Fig. 1 for labelling purpose), comprising: 
a magnetoresistive random-access memory element (Fig. 10), the magnetoresistive random-access memory element having a magnetic tunnel junction structure (102) including a reference layer (108), a free layer (110) and a tunneling barrier layer (112) stacked vertically between the reference layer and the free layer (as shown); 
a spin-orbit torque metal layer (104) adjacent to the free layer of the magnetic tunnel junction structure 
a current source (as shown) coupled to the spin-orbit torque metal layer (Fig. 10 shows the current source); 
a voltage source (as shown) coupled to the reference layer and the spin-orbit torque metal layer (Fig. 10 shows the voltage source).
In the embodiment (Fig. 10), Ralph does not discloses in a write operation of the magnetoresistive random-access memory element: a control element coupled to the current source and the voltage source, 5Application No. 16/400,626 Reply to Office Action Dated April 1, 2021wherein in operation: the control element controls the current source to apply a spin-orbit torque current through the spin-orbit torque metal layer by turning on the current source; the control element controls the current source to remove the spin-orbit torque current after a magnetization orientation of the free layer is adjacent to an in-plane orientation; the control element controls the voltage source to apply an electrical potential on the tunneling barrier layer by turning on the voltage source after the removing the spin-orbit torque current, the electrical potential enabling the magnetization orientation of the free layer engaging into a precession process; and the control element controls the voltage source to remove the electrical potential when the magnetization orientation of the free layer is adjacent to a target perpendicular orientation in the precession process.
However, in an alternative embodiment (Fig. 8B), Ralph discloses using a control circuit coupled to the array of memory cells and operable to read or write data in the memory cells.  The control circuit acts as a switch to control the voltage amplitude or direction across the MTJ, the current amplitude or direction of the charge current in the SHE metal layer, and synchronizing the voltage and the charge current in time for switching the magnetization of the free magnetic layer (¶[0075] and Fig. 8 of Ralph). Further, Ishikawa discloses a magnetic memory device (Fig. 1, SB1) coupled to a conductive member (20). The controller (70) may be included in the magnetic memory device (110) between the voltage source (V1), the switch (SwS1) and a current source (IW2).  The controller (70) (the control circuit 75) can perform a first operation or a second operation. In the first operation, the controller (70) supplies, to the conductive member (20) (e.g., the first layer 21), a first current (Iw1) from the first portion (20a) toward the second portion (20b). In the second operation, the controller (70) supplies, to the conductive member (20) (e.g., the first layer 21), a second current (Iw2) from the second portion (20b) toward the first portion (20a). The electrical resistance of the first stacked body (SB1) changes when these currents flow. These currents are, for example, program currents (¶[0035]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a control element as taught in Ishikawa in the device of Ralph such that where in a write operation of the magnetoresistive random-access memory element, a control element coupled to the current source and the voltage source because including the control element will control the current flow which changes the electrical resistance of the memory device (¶[0035] of Ishikawa).
Further, the Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114.  The recitation of “a write operation of the magnetoresistive random-access memory element: the control element controls the current source to apply a spin-orbit torque current through the spin-orbit torque metal layer by turning on the current source; the control element controls the current source to remove the spin-orbit torque current after a magnetization orientation of the free layer is adjacent to an in-plane orientation; the control element controls the voltage source to apply an electrical potential on the tunneling barrier layer by turning on the voltage source after the removing the spin-orbit torque current, the electrical potential enabling the magnetization orientation of the free layer engaging into a precession process; and the control element controls the voltage source to remove the electrical potential when the magnetization orientation of the free layer is adjacent to a target perpendicular orientation in the precession process,” does not distinguish the present invention over the prior art of Ralph as modified who teaches the structure as claimed.
Regarding claim 62, Ralph discloses claim 61, the Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114.  The recitation of “when the electrical potential is applied, there is no electrical current flowing through the tunneling barrier layer,” does not distinguish the present invention over the prior art of Ralph who teaches the structure as claimed.


Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Ralph et al. [US 2016/0276006 A1], “Ralph” as applied to claim 40 above, and further in view of Urabe et al. [US 2018/0277749 A1], “Urabe.”

Regarding claim 42, Ralph as modified discloses claim 40, Ralph discloses a voltage source but does not explicitly discloses the voltage source is a direct current voltage source.
However, the selection of known voltage source from a finite number of possible choices (AC/DC) with a reasonable expectation of success is a matter of design choice.  Urabe discloses a magnetoresistive effect device which uses a direct-current voltage source capable of generating a constant direct voltage (¶[0045]). As such, a person of ordinary skill has good reason to pursue the known options of possible voltage source within his or her technical grasp. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a DC voltage source as taught in Urabe in the device of Ralph because a direct-current voltage source will provide a constant voltage. Further, there is a finite number of possible voltage source choices such that the combination was obvious to try (”KSR, 550 U.S. at 421, 82 USPQ2d at 1397).

Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Ralph et al. [US 2016/0276006 A1], “Ralph.”

Regarding claim 49, Ralph discloses claim 48, Ralph discloses the control circuitry includes: a current source (SHE circuit) coupled to two ends of the spin-orbit torque metal layer (as shown in Fig.8B); and a control element (MJT circuit) coupled to control the current source and the voltage source.  In this embodiment, Ralph does not explicitly disclose a voltage source coupled to the free layer and the reference layer.
However, Ralph does teach MTJ circuit is coupled between the first and the third terminals to apply a desired voltage, therefore a voltage source is present.  In Fig. 10, Ralph shows the voltage source coupled to the free layer and the reference layer of the MTJ structure.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a voltage source as taught in Ralph (Fig. 10) in the embodiment of Ralph (Fig. 8B) such that the voltage source coupled to the free layer and the reference layer of the MTJ structure and the control element (MJT circuit) because having a voltage source will allow for the MJT device to function (¶[0007 of Ralph).
Response to Arguments

Applicant's arguments filed 03/18/2022 have been fully considered but they are not persuasive. Applicant has argued that “the 112 rejection is invalid and the functional language such as, “the electrical potential is applied on the two sides of the tunneling barrier layer after the current through the spin-orbit torque metal layer is removed,” is not taught by the prior art, see pages 7-10.
However, the Examiner respectfully disagrees. The Examiner maintains that the recitation of “the electrical potential is applied on the two sides of the tunneling barrier layer after the current through the spin-orbit torque metal layer is removed,” does not distinguish the present invention over the prior art who teaches the structure as claimed.  The Examiner notes a vice of functional claiming occurs "when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty") (quoting General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938)); see also United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 234 (1942). In the present case, any specific structure required be a current source, a voltage source or a control element outside of that already claimed is not specifically identified by the Applicant, therefore the use of functional language in the claims fails "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and is thus indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). See MPEP §2173.05(g). For purposes of compact prosecution, the Examiner will interpret the language as being met if all previously established structural features are present in the prior art.  The prior arts, Ralph and Ishikawa, teaches the structural features, the MJT, the spin-orbit torque metal layer, the current source, the voltage source and the control element required by the claims (see rejection above). It is unclear what addition structure is need in order to perform the function, “the electrical potential is applied on the two sides of the tunneling barrier layer after the current through the spin-orbit torque metal layer is removed” as such the rejection under is 35 U.S.C. 103.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYA M RAMPERSAUD whose telephone number is (571)272-3464.  The examiner can normally be reached on Mon-Wed 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PRIYA M. RAMPERSAUD
Examiner
Art Unit 2891



/P.M.R/Examiner, Art Unit 2891                                                                                                                                                                                                        

/MARK W TORNOW/Primary Examiner, Art Unit 2891